BUFFINGTON, Circuit Judge
(dissenting).
The underlying and decisive question in this case is, what had Congress in view, what did it intend in enacting the controlling statute, viz., “the provision of this section respecting the deportation of aliens convicted of a crime involving.moral turpitude shall not apply to one who has been pardoned.” 8 U.S.C.A. § 155. What, in ordinary speech, is meant by the word “pardon”? Dictionaries define pardon “to remit the penalty”; “to release from liability to punishment”. A pardon applies to an individual or, as the Act provides, “to one who has been pardoned.” Pardon means release to one who is undergoing punishment. ' Pardon implies that for reasons involved in an individual case, the executive agency — President, Governor, Pardon Board — releases from further punishment.
In the present case the imprisoned man served his full term and during that term was not pardoned or relieved from punishment. Such being the meaning of pardon in common acceptation, we turn to the statute of Pennsylvania which it is contended pardoned the criminal here involved. It provides: “Where any person hath been or shall be convicted of any felony * * * and hath endured or shall endure the punishment to which such offender hath been or shall be adjudged for the same, the punishment so endured shall have the like effects and consequences as a pardon by the governor * * * and that the provisions of this section shall not extend to the case of a party convicted of wilful and corrupt perjury.” 19 P.S.Pa. § 893. In reporting to the Legislature this statute for passage, the Penal Code Commissioners (See United States v. Hall, D.C., 53 F. 352; United States v. Hughes, D.C., 175 F. 238) said: “This section is new. It is founded on the principle that, if the offender has fully suffered the punishment inflicted by law upon his crimes, he should be restored to society without any further legal taint.” 175 F. 242.
From this it will be seen the Act had no effect while the sentence was being served ; it did not relieve from punishment; it did not pardon and was not so intended. When exercised, it dealt with no individual case, but was a blanket amnesty which restored the convicted man to civil rights, the right to vote, to give evidence and to be relieved from legal taint. To use this blanket act of amnesty and restoration to civil rights as an individual pardon granted by the pardoning power on the facts of each individual case, is without warrant.
So regarding, I am constrained to note my dissent.